Citation Nr: 0531084	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 
2003, for the award of service connection for residuals of a 
total laryngectomy, with lung metastasis, as a result of 
laryngeal cancer.

2.  Entitlement to an effective date prior to September 10, 
2003, for an award of special monthly compensation based on a 
loss of speech.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his sister




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for residuals of a total laryngectomy, with lung 
metastasis, as a result of laryngeal cancer, effective from 
September 10, 2003.  The RO also granted entitlement to 
special monthly compensation (SMC) based on loss of speech, 
effective from September 10, 2003.  This appeal was 
previously before the Board in June and August 2005 and at 
those times it was remanded to provide the veteran with the 
hearing he had requested.  In September 2005, the veteran 
testified at a hearing before the undersigned.  

A review of the claims file shows a claim of entitlement to 
service connection for a major depressive disorder, secondary 
to residuals of a total laryngectomy, has been presented.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate and expedited action. 

This case was advanced on the docket in light of the 
appellant's terminal illness.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of total laryngectomy as a result of laryngeal 
cancer was received on September 10, 2003, more than one year 
after his separation from active duty.

2.  Without an earlier claim for service connection for the 
underlying disorder the preponderance of the evidence is 
against finding that the veteran was entitled to SMC due to a 
loss of speech, prior to September 10, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 10, 
2003, for service connection for residuals of a total 
laryngectomy, with lung metastasis, as a result of laryngeal 
cancer have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).

2.  The criteria for an effective date earlier than 
September 10, 2003, for assignment of special monthly 
compensation based on loss of speech have not been met.  
38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.157, 3.159, 3.350, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 2003 rating decision, the January 2004 statement of 
the case, and in March 2004 VA correspondence, as well as the 
oral notice provided by the undersigned at the September 2005 
personal hearing, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession. 
 The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the March 2004 VCAA letter after the rating decision 
in September 2003.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As such the lack of full notice prior to the initial decision 
has been corrected, and any error as to when notice was 
provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

It is argued that the veteran is entitled to an earlier 
effective date for service connection for laryngectomy 
residuals, with lung metastasis, as a result of laryngeal 
cancer; as well as for entitlement to SMC.  It is argued that 
an effective date from the date when the appellant first 
sought VA treatment in July 2002 for the throat problems is 
warranted because the overwhelming severity of this disorder 
precluded filing a claim prior to September 10, 2003.  

Entitlement to an Earlier Effective Date for the Total 
Laryngectomy

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran separated from military service in 
June 1969.  His original claim of entitlement to service 
connection for residuals of a total laryngectomy as a result 
of laryngeal cancer was received on September 10, 2003.  He 
was awarded service connection in a September 2003 rating 
decision effective from September 10, 2003, the day the claim 
was received.  

The Board concedes that VA treatment records show complaints, 
diagnoses, and treatment for throat problems starting in July 
2002.  These problems were diagnosed as cancer starting in 
October 2002 and a total laryngectomy was performed in 
December 2002.  Unfortunately, however, the record is devoid 
of any communication from the veteran between the time of his 
June 1969 separation from military service and September 10, 
2003 indicating an intent or desire to file a claim of 
entitlement to service connection for laryngeal cancer.  
While a January 22, 2003 VA note indicates that the veteran, 
"plan(ed) to apply for (service connection) due to injuries 
sustained in-service," (emphasis added) such a statement is 
not a claim for the disease laryngeal cancer.  The law is 
clear that no benefit may be paid before a claim is made.  
38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.") (emphasis added).  
Therefore, since his service connection claim was received 
more than one year after his separation from military 
service, the effective date of the award must be the date of 
receipt of claim.  The RO correctly awarded service 
connection effective from the date of receipt of the 
veteran's claim; therefore, the claim must be denied.

Entitlement to an Earlier Effective Date for SMC

The general rule with respect to an award of increased 
compensation, to include an award of special monthly 
compensation, is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id; 38 C.F.R. 
§ 3.157(b)(2), (3).

With the above regulations in mind, a review of the record 
shows that the veteran with given a provisional diagnosis of 
laryngeal cancer by VA on October 13, 2002.  That diagnosis 
was confirmed by an October 16, 2002, biopsy with 
tracheostomy, and he underwent a total laryngectomy at VA on 
December 5, 2002.  

As noted above, however, his original claim of entitlement to 
service connection for residuals of a total laryngectomy as a 
result of laryngeal cancer was received on September 10, 
2003.  He was awarded service connection in a September 2003 
rating decision effective from September 10, 2003, the day 
the claim was received.  

Therefore, regardless when VA first received a formal or 
informal claim for SMC and regardless when the veteran first 
met the criteria set forth in 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) criteria for SMC for loss of speech, the 
fact remains that a claim for the benefit which forms the 
foundation for an award of special monthly compensation was 
not filed until September 10, 2003.  Accordingly, entitlement 
to SMC for loss of speech may not be earlier than the date 
service connection was granted, i.e., September 10, 2003.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the claim must be denied.

As to the veteran's argument that his claims for earlier 
effective dates are aided by the application of 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2005), the Board notes that this 
regulation only applies to pension claims.  A similar 
regulation does not exist for compensation claims.  
Therefore, 38 C.F.R. § 3.400(b)(1)(ii)(B) does not help the 
veteran in establishing his claims for earlier effective 
dates.

Finally, the Board acknowledges the fact that the veteran 
served and was wounded while serving in combat in Vietnam.  
The Board further acknowledges the veteran's faithful service 
to the United States.  It is also noted that at times between 
October 2002 when the cancer was first diagnosed and 
September 10, 2003, when the claim was presented, that the 
appellant more likely than not was physically unable to file 
a claim.  Such a finding is not true for the entire period 
between October 2002 and September 10, 2003, but certainly it 
is true for part of the period.  

Significantly, however, there is no provision similar to 
38 C.F.R. § 3.400(b)(1)(ii)(B) when it comes to compensation 
claims.  The Board is not free to ignore or make exceptions 
to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 
2002).  The law is very specific as to the criteria for 
assigning an effective date, and eligibility has not been 
shown in this case.  Perhaps the law should be changed, 
however, "the fact that Congress might have acted with 
greater clarity or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).  Where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Therefore, the Board has no alternative but to deny the 
appellant's appeal.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to September 10, 2003, for a grant of 
entitlement to service connection for residuals of a total 
laryngectomy, with lung metastasis, as a result of laryngeal 
cancer, is denied.



An effective date prior to September 10, 2003, for a grant of 
entitlement to special monthly compensation based on loss of 
speech, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


